Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: claim 7 has been canceled. 


Election/Restrictions
This application is in condition for allowance except for the presence of claim 7 directed to a species that is non-elected without traverse.  Accordingly, claim 7 has been cancelled.

In the Claims:
 Claim 7 (cancelled).

Allowable Subject Matter
Claims 1, 3-6, 8-16, 18, 20 and 41 allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of record does not teach or disclose the following combination of limitations of amended independent claim 1:

a first sensor configured to sense a bending wave which is occurred by a touch input to compute an intensity of a force of a touch and a plurality of second sensors configured to sense a location of the touch,
wherein the intensity of the force of the touch is compensated based on a distance that the bending wave travels from the location of the touch sensed by the plurality of second sensors to the first sensor.
	By virtue of their dependency on amended independent claim 1, claims 3-6 and 8-14 are also allowed. 
The cited prior art of record does not teach or disclose the following combination of limitations of amended independent claim 14:

touch sensor that includes a first sensor sensing a bending wave which is occurred by a touch input to compute an intensity of a force of a single touch and a plurality of second sensors sensing a location of the single touch,
computing an angle coordinate of the single touch from signals sensed by the plurality of second sensors;
computing a time difference between the single touch is sensed by the second sensors when the bending wave is occurred and the single touch is sensed by the first sensor when the bending wave reaches the first sensor;
computing a distance coordinate of the single touch using the time difference; and
computing a location of the single touch by combining the angle coordinate and the distance coordinate,
By virtue of their dependency on amended independent claim 14, claims 15, 16, 18 and 20 are also allowed.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARVESH J NADKARNI whose telephone number is (571)270-7562.  The examiner can normally be reached on 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SARVESH J NADKARNI/               Examiner, Art Unit 2623       
			/AMARE MENGISTU/                                                          Supervisory Patent Examiner, Art Unit 2623